Citation Nr: 1732786	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-14 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1975.

This matter is on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case in September 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that VA has not substantially complied with the directives in the September 2016 remand.  

Specifically, VA obtained an opinion from the same examiner who provided an April 2016 opinion.  The January 2017 VA opinion is not responsive to the Board's directives to address the Veteran's contention of continuous symptoms since service.  See October 2015 Board remand; September 2016 Board remand.   

In light of the lack of compliance with the September 2016 remand directives, the Board finds that an additional examination and opinion are warranted to address the Veteran's contention of an onset of asthma in service and continuous symptoms thereafter.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, including records since October 2015 from the Dublin VA facility.

2.  Obtain a VA examination from a different examiner than the April 2016 and January 2017 VA examiner.

The examiner is directed to elicit a detailed history from the Veteran regarding his symptoms in and following service.

The VA examiner is directed to provide the following opinion:

	Whether it is as likely as not (50 percent or greater 	probability) that asthma either incepted during service, 	or is related to the symptoms in service.

THE EXAMINER IS ADVISED THAT A LACK OF DOCUMENTATION OF SYMPTOMS IS NOT DISPOSITIVE OF THE INQUIRY.  THE VETERAN IS COMPETENT TO REPORT CONTINUING SYMPTOMS FOLLOWING SERVICE AND HIS REPORTS MUST BE CONSIDERED.  IF THERE IS A MEDICAL REASON TO DOUBT THE HISTORY AS REPORTED, THE EXAMINER SHOULD SO STATE, PROVIDING A COMPLETE RATIONALE FOR ANY OPINION EXPRESSED.

The examiner is directed to document his/her review of the treatment note from R. M., M.D. dated July 8, 2010 showing evidence of a diagnosis of asthma.

All opinions are to be supported with explanatory rationale.

3.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




